          Case 1:20-cv-00081-ER Document 29 Filed 10/06/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHRISTOPHER TERRY,

                          Petitioner,
                                                                        ORDER
                   – against –
                                                                    20 Civ. 81 (ER)
THE CITY OF NEW YORK et al.,

                          Respondent.



RAMOS, D.J.:

       On January 2, 2020, Christopher Terry ﬁled a complaint against the City of New York

and a number of individual defendants (“Defendants”) for violation of his constitutional rights

while he was incarcerated at the Manhattan Detention Complex. Doc. 2. On March 9, 2020,

Plaintiﬀ informed the Court of his new address on Rikers Island—his last contact with the Court.

Doc. 10. On July 8, 2020, Plaintiﬀ was released from Rikers Island and since then he has failed

to provide the Court with a current address or to comply with Court orders.

       On July 15, 2020, Court held a conference regarding Defendants’ proposed motion to

dismiss. Doc. 22. Plaintiﬀ failed to appear. Id. On July 20, 2020, the Court issued an order

setting a schedule for Defendant’s motion to dismiss and directing Defendants to provide the

Court with Plaintiﬀ’s last known address before incarceration. Id. On July 21, 2020, Defendants

complied with the Court’s Order and, the following day, the Court issued an order “remind[ing

Plaintiﬀ] that it is his obligation to inform the Court of any change in address.” Docs. 23, 24.

Defendants moved to dismiss the complaint on August 5, 2020. Doc. 25. To date, Plaintiﬀ has

neither contacted the Court, nor responded to Defendants’ motion.

       On September 16, 2020, the Court issued an order to show cause why it should not

dismiss Plaintiﬀ’s case and warned that “[f]ailure to appear may result in the Court imposing
          Case 1:20-cv-00081-ER Document 29 Filed 10/06/20 Page 2 of 4




sanctions for ignoring court orders, including the motion to dismiss being deemed fully briefed

or [Plaintiﬀ’s] case being dismissed pursuant to Rule 41(b) of the Federal Rules of Civil

Procedure.” Doc. 28. On October 6, 2020, the order to show cause that the Court had mailed to

Plaintiﬀ was returned to sender and Plaintiﬀ failed to appear at the show cause hearing.

       Plaintiﬀ has not been in contact with the Court for over six months, has repeatedly failed

to comply with Court orders, has not informed the Court of his address, and has not responded to

Defendants’ motion. Because of Plaintiﬀ’s abject failure to prosecute his case, the Court

dismisses his claims without prejudice under Rule 41(b) of the Federal Rules of Civil Procedure.

I.     Standard

         “Although the text of Fed. R. Civ. P. 41(b) expressly addresses only the case in which a

defendant moves for dismissal of an action, it is unquestioned that Rule 41(b) also gives the

district court authority to dismiss a plaintiﬀ’s case sua sponte for failure to prosecute.” LeSane v.

Hall’s Sec. Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001) (citation omitted). Courts evaluating

dismissal under Rule 41(b) must consider

       (1) the duration of the plaintiﬀ’s failures,
       (2) whether plaintiﬀ had received notice that further delays would result in
           dismissal,
       (3) whether the defendant is likely to be prejudiced by further delay,
       (4) whether the district judge has taken care to strike the balance between
           alleviating court calendar congestion and protecting a party’s right to due
           process and a fair chance to be heard and
       (5) whether the judge has adequately assessed the eﬃcacy of lesser sanctions.

Id. (citation omitted). When weighing these factors, “[n]o single factor is generally dispositive.”

Baptiste v. Sommers, 768 F.3d 212, 216 (2d Cir. 2014).




                                                  2
           Case 1:20-cv-00081-ER Document 29 Filed 10/06/20 Page 3 of 4




II.     Discussion

        All ﬁve LeSane factors weigh in favor of dismissing Plaintiﬀ’s case. First, Plaintiﬀ has

not been in contact with the Court for over six months. During that time, Plaintiﬀ has failed to

keep the Court apprised of his change in address, to appear at two conferences, and to respond to

Defendants’ motion to dismiss. Such delay is unreasonable. Morgan v. Does Nos. 1-3, No. 18

Civ. 2571, (ER), 2020 WL 5646133, at *2 (S.D.N.Y. Sept. 22, 2020) (ﬁnding failure to prosecute

after six months of delay); Barnes v. Stop & Shop Supermarket Co., LLC, No. 19 Civ. 431

(BCM), 2020 WL 3100191, at *2 (S.D.N.Y. June 11, 2020) (noting delays of ﬁve months can

result in dismissal).

        Second, the Court clearly warned Plaintiﬀ of his obligation to provide the Court with his

address, Doc. 24, and that he could face sanctions for failure to comply with the Court’s orders,

including “[his] case being dismissed pursuant to Rule 41(b) of the Federal Rules of Civil

Procedure,” Doc. 28 at 1-2. Whether Plaintiﬀ actually received the Court’s orders is

inconsequential, as “it remained his duty to diligently pursue his case and to inform this

Court’s Pro Se Oﬃce of any change of address.” Virola v. Entire GRVC Dep’t of Mental Health

Hygiene Servs., No. 12 Civ. 1005 (ER), 2014 WL 793082, at *3 (S.D.N.Y. Feb. 21, 2014) (citing

Hibbert v. Apfel, No. 99 Civ. 4246 (SAS), 2000 WL 977683, at *2 (S.D.N.Y. July 17, 2000));

Mathews v. U.S. Shoe Corp., 176 F.R.D. 442, 445 (W.D.N.Y. 1997) (dismissing despite plaintiﬀ’s

non-receipt of warning of dismissal because it was “no fault of defendant’s, and can only be

attributed either to plaintiﬀ’s deliberate failure to claim the letter, or her failure to advise the

court of a change of address.”).

      Third, prejudice can be presumed from Plaintiﬀ’s unreasonable delay. LeSane, 239 F.3d at

210. �at presumption remains unrebutted where, as here, Plaintiﬀ has neither responded to



                                                    3
           Case 1:20-cv-00081-ER Document 29 Filed 10/06/20 Page 4 of 4




Defendants’ motion nor contacted the Court to even advise of his change of address. Virola,

2014 WL 793082, at *3.

        Fourth, Plaintiﬀ has failed to take advantage of his “right to due process and a fair chance

to be heard” by his silence. LeSane, 239 F.3d at 209-10. “It is not the function of this Court to

chase dilatory plaintiﬀs while other litigants in this district seek access to the courts.” Hibbert,

2000 WL 977683, at *3. However, because this case has not greatly impacted the court’s

calendar, “the lesser sanction of a dismissal without prejudice equally serves the district court’s

need to clear its calendar.” Barnes, 2020 WL 3100191, at *3 (citing Thrall v. Cent. New York

Reg’l Transp. Auth., 399 F. App’x 663, 666 (2d Cir. 2010)).

        Fifth, no weaker sanction than dismissal is appropriate because, over the course of the

last six months, Plaintiﬀ has neither contacted the Court, nor complied with Court orders, nor

responded to Defendants’ motion to dismiss. Of course pro se litigants must comply with court

orders, but, because of Plaintiﬀ’s pro se status, the Court ﬁnds dismissal without prejudice a

suﬃcient sanction. Virola, 2014 WL 793082, at *3 (citing Lyell Theatre Corp. v. Loews Corp.,

682 F.2d 37, 43 (2d Cir. 1982) (“When imposed, the sanction of dismissal ‘operates as an

adjudication upon the merits,’ but may be without prejudice if so speciﬁed by the court imposing

it.”) (quoting Fed. R. Civ. P. 41(b))).

        For all of these reasons, the Court dismisses Plaintiﬀ’s action without prejudice. �e

Clerk of Court is respectfully directed to terminate the motion, Doc. 25, and to close the case.

        It is SO ORDERED.
Dated: October 6, 2020
       New York, New York


                                                               EDGARDO RAMOS, U.S.D.J.


                                                  4
